Title: From Thomas Jefferson to Mayer & Brantz, 22 November 1806
From: Jefferson, Thomas
To: Mayer & Brantz


                        
                            Messrs. Mayer & Brantz
                     
                            Washington Nov. 22. 06.
                        
                        It has not been in my power sooner to acknolege the reciept of your favor of the 15th. by which I percieve
                            that the books you have been so kind as to import for me are arrived at Baltimore. I will request you to send them by the
                            first vessel bound to this place or it’s vicinities Alexandria or George Town. in the bill of 181.90  D I percieve nothing
                            but their actual cost. be so good as to lay on the advance for your own profit & trouble a part of the account it is
                            equally my duty & desire to pay, and inform me of the amount which shall be duly remitted to you with my thanks for your
                            attention to this matter. I salute you with respect & esteem.
                        
                            Th: Jefferson
                     
                        
                    